Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
This is a Notice of Allowance.

The application filed September 26, 2017 is a continuation reissue application of 15/624,272 and a reissue application of 14/182,661 (U.S. Patent No. 9,058,146 issued June 16, 2015).

The rejection of claims 18, 20, 22, 24, 26, 28, 30, 32, and 34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura et al. in view of Shiraga, further in view of Lo et al. has been withdrawn in view of the amendments.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 2, 2022 has been considered by the examiner.



Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,058,146 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Allowable Subject Matter
Claims 18, 20, 22, 24, 26, 28, 30, 32, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:   
Using claim 18 as an example (similar limitations found in claims 24 and 30), the prior art of record fails to disclose using the resource consumer device to determine an organization structure specifically “in response to the near field wireless communication interface establishing near field wireless communication with the printer without any further operation input into the mobile terminal device and during the single data name of the obtained document data being displayed on the display prior to the preview button being operated, perform a handover process to switch from the near field communication to another type of wireless communication, and output, via one of Wi-Fi communication and Wi-Fi Direct communication as the other type of wireless communication, all page data contained in the obtained document data and the print instruction to cause the printer to print all of the one or more pages contained in the obtained document data; and in response to the near field wireless communication interface establishing near field wireless communication with the printer during the preview image of the page being displayed on the display after the preview button is operated, perform the handover process to switch from the near field wireless communication to the other type of wireless communication, and output, via one of Wi-Fi communication and Wi-Fi Direct communication as the other type of wireless communication, image data of the preview image displayed on the display and the print instruction to cause the printer to print the page corresponding to the preview image displayed on the display.” in combination with the other features of the claim.  The claims now require that in response to establishing a near field wireless communication with the printer without any further operation input into the mobile device deciding what print operation to perform based on what is currently displayed on the device.  A handover operation is then performed and the page data and print instruction are transmitted via Wi-Fi or Wi-Fi direct to cause the printing with no further user input, which is not disclosed by the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992